Title: To George Washington from Major General Lafayette, 1 August 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						My dear General
						Newport August the 1st 1780
					
					Your letter to Count de Rochambeau mentionning the ennemy’s embarkation, and your future movements Against Newyork, a positive letter from Governor Trumbull, and a positive one from General par[s]ons, have once more altered the dispositions, and Such of the Militia as had been dismiss’d have been again Sent for.
					in Consequence of those expectations my offensive Arrangements have been entirely Cut Short—They are Wholy taken in theyr preparations—my letter of yesterday has been detain’d with the hope that Some intelligence Might be Added to it—But I will Send it this morning, And if it is possible to obtain from the Admiral Some hours’s Conversation with Captains dobs and Shaw, I Shall to morrow morning dispatch an other express.
					The dispositions of defense are, I Believe, these—the french to occupy the english lines—General heath to Command a Corps of Militia on the Tivertown Side—I to have his Van Guard on the island, and to watch the ennemy’s motions almost all around the island Which is not a Small affair—if the ennemy land I will try to oppose it, and the french will Come in Column to attak them with fix’d Bayonnets—if This attak don’t Succeed they will Retire Behind the lines and take with Them fifteen hundred Militia, when with the few ones that May Stay I will Retire to Butt’s hill and Secure the Communication with General heath.
					As You did not write to me, My dear General, I Could not know what you want me to do—if you think Seriously of entering on the island of Newyork, I am extremely Sorry to Stay here—if on the Contrary you

Send troops this way, (which if the ennemy land would be fatal to them) I will not be to lament my being a way from the army—I Shall feel very Unhappy to be with Some Militia when the light infantry is acting under you, and had I been sent for I would have join’d you very fast, But if You Can take Newyork I will heartly forget that I Could have been there and feel Nothing But joy—if however there was time enough I’d beg you will Send for me—if you Send troops this way I Believe they may strike a Great Blow.
					The Wind is against them, so that they won’t be here Before the day after to morrow. adieu My dear General, with the highest Respect I have the honor to be your friend
					
						lafayette
					
				